                Case 21-10023-JTD       Doc 272     Filed 07/06/21     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                             )
 In re:                                      )   Chapter 11
                                             )
 WARDMAN HOTEL OWNER, L.L.C.,                )   Case No. 21-10023 (JTD)
                                             )
                        Debtor.1             )
                                             )
                                             )

NOTICE BY UNITE HERE LOCAL 25 AND LOCAL 99, INTERNATIONAL UNION OF
    OPERATING ENGINEERS OF LODGING OF ARBITRATOR’S AWARDS
     RENDERED PURSUANT TO THE COURT’S ORDER OF MAY 18, 2021


          PLEASE TAKE NOTICE that, pursuant to the Court’s Order of May 18, 2021 (D.I.

228) granting UNITE HERE Local 25 and Local 99, International Union of Operating Engineers

(collectively, “the Unions”) relief from the automatic stay and compelling arbitration to

determine the Debtor’s contractual obligations to the Unions, arbitration was held and, on July 5,

2021, the appointed arbitrator issued the awards attached hereto (Exhibit 1, IUOE Local 99

Award & Exhibit 2, UNITE HERE Local 25 Award), finding as to both Unions, “that under the

provisions of the Owner’s Letter and upon the January 11, 2021 termination of [the] Marriott as

the Operator, the Debtor became bound to Marriott’s Collective Bargaining

Agreement (CBA)” with each Union.




          1
         The last four digits of the taxpayer identification number for the Debtor are 9717. The
mailing address for the Debtor is 5035 Riverview Road, NW, Atlanta, Georgia 30327.
            Case 21-10023-JTD   Doc 272   Filed 07/06/21     Page 2 of 2




Dated: July 6, 2021
Wilmington, Delaware                /s/ Susan E. Kaufman
                                    Susan E. Kaufman (Bar No. 3381)
                                    LAW OFFICE OF SUSAN E. KAUFMAN, LLC
                                    919 N. Market Street, Ste. 460
                                    Wilmington, DE 19801
                                    Tel. (302) 472-7420
                                    Fax. (302) 792-7420
                                    Email: skaufman@skaufmanlaw.com
                                    Counsel for UNITE HERE Local 25 and Local 99,
                                    International Union of Operating Engineers


                                    Devki K. Virk*
                                    Joshua Rosenthal*
                                    BREDHOFF & KAISER, P.L.L.C.
                                    805 Fifteenth Street, N.W., Ste. 1000
                                    Washington, D.C. 20005
                                    Tel. (202) 842-2600
                                    Fax. (202) 842-1888
                                    Email: dvirk@bredhoff.com
                                            jrosenthal@bredhoff.com

                                    Counsel for UNITE HERE Local 25

                                    Robert E. Paul*
                                    LAW OFFICES OF ROBERT E. PAUL, PLLC
                                    1025 Connecticut Ave. NW, Ste. 1000
                                    Washington, DC 20036-5420
                                    Tel. (202) 857-5000
                                    Fax. (202) 327-5499
                                    Email: rpaul@robertpaul.com

                                    Counsel for Local 99, International Union of
                                    Operating Engineers


                                    *admitted pro hac vice
